

Exhibit 10.2


RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT


 Energizer Holdings, Inc. (“Company”), pursuant to its 2000 Incentive Stock Plan
(the “Plan”), grants to __________ (“Recipient”) a Restricted Stock Equivalent
Award of _____ restricted common stock equivalents (“Equivalents”). This Award
Agreement is subject to the provisions of the Plan and to the following terms
and conditions:


1.    Vesting; Payment


One-fourth of the Equivalents granted to Recipient will vest on October 19,
2005, one-fourth will vest on October 19, 2006, one-fourth will vest October 19,
2007, and one-fourth will vest on October 19, 2008. At such times, each vested
Equivalent will convert, at that time, or otherwise as provided herein, into one
share of the Company’s $.01 par value Common Stock (“Common Stock”), which will
be issued to the Recipient. If Recipient, no later than thirty (30) days from
the effective date of this Award Agreement, elects in writing to defer the
conversion of Equivalents into shares of Common Stock, the Equivalents will not
convert into Common Stock, and shares of Common Stock will not be issued to the
Recipient, until the Recipient’s retirement or other termination of employment
with the Company. Notwithstanding the above, if, at the time of vesting, the
payment to the Recipient would not be deductible compensation for the Company
because of the Recipient’s status as one of the five (5) most highly compensated
officers of the Company, the Equivalents will not be converted into shares of
Common Stock, and payment will not be made to the Recipient, until such time as
the payment would be deductible compensation.


2.    Additional Cash Payment


At the time of payment of shares of Common Stock to Recipient, as described in
paragraph 1 above, Recipient will also receive an additional cash payment equal
to the amount of dividends, if any, which would have been paid on the shares of
Common Stock issued to him or her if the Recipient had actually acquired those
shares on the date or dates of crediting of his or her Equivalents. No interest
shall be included in the calculation of such additional cash payment.


3.    Acceleration


Notwithstanding the provisions of paragraph 1 above, all Equivalents credited to
the Recipient will immediately vest, convert into shares of Common Stock and be
paid to the Recipient, his or her designated beneficiary, or his or her legal
representative, in accordance with the terms of the Plan, in the event of:
(a)   the Recipient’s death;

  (b) a declaration of Recipient’s total and permanent disability;

(c)   Recipient’s involuntary termination of employment, other than for cause;
or

  (d) a Change of Control of the Company, which for purposes of this Award
Agreement shall be deemed to occur when (i) a person, as defined under the U.S.
securities laws, acquires beneficial ownership of more than fifty percent (50%)
of the outstanding voting securities of the Company; or (ii) the directors of
the Company immediately before a business combination between the Company and
another entity, or a proxy contest for the election of directors, shall, as a
result thereof, cease to constitute a majority of the Board of Directors of the
Company (or a successor corporation of the Company). Notwithstanding the above,
however, a Change of Control which is approved in advance by a majority of the
Board of Directors of the Company shall not trigger acceleration as described in
this paragraph 3.



4.    Forfeiture


 
All rights in and to any and all Equivalents granted pursuant to this Award
Agreement, and to any shares of Common Stock into which they would convert,
which have not vested as described in paragraph 1 of this Award Agreement shall
be forfeited upon (i) the Recipient’s involuntary termination for cause; (ii)
the Recipient’s voluntary termination of employment; (iii) a determination by
the Committee that the recipient engaged in competition with the Company; or
(iv) a determination by the Committee that the recipient engaged in activity or
conduct contrary to the best interests of the Company, as described in the Plan.
 
5.    Shareholder Rights; Adjustment of Equivalents


Recipient shall not be entitled, prior to the conversion of Equivalents into
shares of Common Stock, to any rights as a shareholder with respect to such
shares of Common Stock, including the right to vote, sell, pledge, transfer or
otherwise dispose of the shares. Recipient shall, however, have the right to
designate a beneficiary to receive such shares of Common Stock under this Award
Agreement, subject to the provisions of Section V of the Plan. The number of
Equivalents credited to Recipient may be adjusted, in the sole discretion of the
Nominating and Executive Compensation Committee of the Company’s Board of
Directors, in accordance with the provisions of Section VI(F) of the Plan.


6.    Other


The Company reserves the right, as determined by the Committee, to convert this
Award Agreement to a substantially equivalent award and to make any other
modification it may consider necessary or advisable to comply with any
applicable law or governmental regulation, or to preserve the tax deductibility
of any payments hereunder.


7.    Effective Date


This Award Agreement shall be deemed to be effective as of the 19th day of
October, 2004.
 



       

--------------------------------------------------------------------------------

 


Recipients:
Mr. Joe McClanathan
Mr. Dan Sescleifer
Mr. Peter Conrad
Ms. Gayle Stratmann
Mr. David Hatfield
